 



Exhibit 10.3
(BIOSCRIP LOGO) [y11756y1175600.gif]
July 18, 2005
Mr. Anthony Zappa
Re: Amendment No. 2 to Change of Control Severance Agreement
Dear Tony:
Reference is made to that certain Amended and Restated Employment Agreement,
undated, between BioScrip, Inc. and you (as amended from time to time, the
“Agreement”). This letter shall serve to amend the Agreement as follows:

1.   Section 3.E.(iii) of the Agreement is hereby amended to add to the
definition of “Good Reason” the following new subsection e., which shall read as
follows:

  e.   [Employee no longer reporting directly to the Company’s Chief Executive
Officer as of the date hereof as the result of a change of reporting structure.]

2.   Except as set forth herein, the terms and provisions of the Agreement shall
remain unmodified and in full force and effect.

Kindly signify your agreement to the foregoing by signing below and forward an
executed copy to me for our files.
Sincerely,
BioScrip, Inc.

     
 
   
/s/ Henry F. Blissenbach
   
 
By: Henry F. Blissenbach
   

Agreed and Accepted this 9th day of July, 2005:

     
 
   
/s/ Anthony Zappa
   
 
By: Mr. Anthony Zappa
   

 

10900 Red Circle Drive   Minnetonka, Minnesota 55343   952-979-3600  
www.bioscrip.com

 